Citation Nr: 1732130	
Decision Date: 08/09/17    Archive Date: 08/16/17

DOCKET NO.  15-22 431	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for arthritis of the bilateral hips, to include as secondary to a service-connected disability.

2.  Entitlement to service connection for dementia, to include as secondary to service-connected coronary artery disease (CAD) or as due to exposure to herbicide agents.

3.  Entitlement to a rating in excess of 20 percent for degenerative arthritis of the cervical spine.

4.  Entitlement to a rating in excess of 20 percent for low back strain.

5.  Entitlement to an evaluation in excess of 10 percent for CAD.

6.  Entitlement to special monthly compensation (SMC) based on the need for aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	Patricia E. Roberts, Attorney at Law


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1950 to July 1980, retiring as a Brigadier General.  He died in April 2013.  The appellant, who is the Veteran's surviving spouse, has been substituted as the appellant for purposes of processing the Veteran's claims to completion.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2011 (dementia, neck disability, back disability, and CAD) and December 2012 (bilateral hip arthritis and entitlement to SMC) by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

In her June 2015 substantive appeal, the appellant did not request Board hearing in connection with her appeal; however, in November 2015, she requested a Board hearing before a Veterans Law Judge sitting in Washington, D.C.  Thereafter, in October 2016, the appellant's representative withdrew the appellant's request for a Board hearing.  38 C.F.R. § 20.704(e) (2016).  

Upon initial review of the case, it was determined that further medical inquiry was necessary to decide the claims.  As such, the Board sought a medical expert opinion from the Veterans Health Administration (VHA) pursuant to VHA Directive 1602-01 in November 2016.  Such opinion was received in March 2017.  The Board sought further clarification from the expert in April 2017 and he provided an addendum opinion the same month.  The appellant and her representative were provided a copy of the opinion and allowed 60 days to submit additional evidence and/or argument.  The appellant's representative filed a response in May 2017.

A review of the entirety of the record reveals that additional evidence was submitted by the appellant's representative after the issuance of the May 2015 statement of the case.  In January 2016, the appellant's representative waived the right to have such evidence considered by the Agency of Original Jurisdiction (AOJ).  Furthermore, as the appellant's substantive appeal was received in June 2015, a waiver of AOJ consideration is not necessary.  See section 501 of the Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law (PL) 112-154.  Therefore, the Board may properly consider such evidence.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Arthritis of the bilateral hips is not shown to be causally or etiologically related to any disease, injury, or incident during service, did not manifest within one year of service discharge, and was not caused or aggravated by a service-connected disability.

2.  Resolving all doubt in the appellant's favor, the Veteran's dementia was related to his service-connected CAD.

3.  For the entire appeal period, the Veteran's degenerative arthritis of the cervical spine was manifested by forward flexion greater than 15 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, without ankylosis, incapacitating episodes due to intervertebral disc syndrome (IVDS), or associated objective neurological abnormalities.

4.  Resolving all reasonable doubt in the appellant's favor, for the entire appeal period, the Veteran's low back strain was manifested by forward flexion greater than 60 degrees and a combined range of motion greater than 120 degrees, even in contemplation of functional loss due to symptoms such as pain, fatigue, weakness, lack of endurance, or incoordination, or as a result of repetitive motion and/or flare-ups, with incapacitating episodes having a total of at least six weeks in a 12 month period due to IVDS, but without associated objective neurological abnormalities other than left lower extremity (LLE) radiculopathy.

5.  Resolving all reasonable doubt in the appellant's favor, for the entire appeal period, the Veteran's LLE radiculopathy resulted in mild incomplete paralysis of the sciatic nerve.

6.  For the entire appeal period, the Veteran's CAD was manifested by chronic congestive heart failure (CHF).

7.  By virtue of this decision, for the entire appeal period, the Veteran was service-connected for dementia, which is not yet rated; degenerative arthritis of the neck, evaluated as 20 percent disabling; bursitis of the right shoulder, evaluated as 20 percent disabling; low back strain with IVDS, evaluated as 60 percent disabling; LLE radiculopathy, evaluated as 10 percent disabling; hiatal hernia, rated as 10 percent disabling; CAD, rated as 100 percent disabling; and high frequency hearing loss, cholecystectomy, and paresthesia in the left great toe, all rated as noncompensably disabling.

8.  Resolving all doubt in the appellant's favor, for the entire appeal period, due to the Veteran's service-connected disabilities, he required care or assistance on a regular basis in order to feed himself, keep himself clean and presentable, and protect him from the hazards or dangers inherent in his daily environment. 


CONCLUSIONS OF LAW

1.  The criteria for service connection for arthritis of the bilateral hips have not been met.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. 
§§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for dementia have been met.  38 U.S.C.A. 
§§ 1110, 1116, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

3.  The criteria for a rating in excess of 20 percent for degenerative arthritis of the cervical spine have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5003, 5237 (2016). 

4.  As of February 8, 2011, but no earlier, the criteria for a 60 percent rating, but no higher, for low back strain with IVDS have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014), 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2016).

5.  As of February 8, 2011, but no earlier, the criteria for a separate 10 percent rating, but no higher, for LLE radiculopathy have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, 4.124a, DCs 5237, 8520 (2016).

6.  As of February 8, 2011, but no earlier, the criteria for a 100 percent rating for CAD have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1-4.14, 4.104, DC 7005 (2016).

7.  As of February 8, 2011, but no earlier, the criteria for an award of SMC based on the need for regular aid and attendance have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352(a) (2016). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Due Process Considerations

As the Board's decision to grant service connection for dementia, a 100 percent rating for CAD, and SMC is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  Accordingly, the following analysis relates only to the other issues decided herein.

The VCAA and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

In the instant case, VA's duty to notify was satisfied by a March 2011 and September 2011 letters, sent prior to the issuance of the rating decisions on appeal.  See 38 U.S.C.A. §§ 5102, 5103, 5103A; 38 C.F.R. § 3.159; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  While the March 2011 and September 2011 letters did not specifically list the issue of entitlement to service-connection for a bilateral hip disorder, the notice provided all relevant information to establish entitlement to service connection, including on a secondary basis.  Consequently, a reasonable person could be expected to understand from the notice provided the information and evidence necessary to substantiate such claim.

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In the instant case, the Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the issues decided herein has been obtained.  The Veteran's service treatment records (STRs) as well as post-service VA and private treatment records have been obtained and considered.  In a January 2016 appellate brief, the appellant's representative argued that VA failed its duty to assist by not obtaining private nursing home records; however, she submitted such records herself.  Furthermore, to the extent that additional records from the facility exist and have not been associated with the record, the Board observes that March 2011 and September 2011 letters advised the parties of the need for the submission of an authorization form to VA so such records could be obtained.  Neither the Veteran, the appellant, nor the appellant's representative has submitted such a release.  In this regard, the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a claimant wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam). 

Further, in a May 2017 response form, the appellant's representative noted that she had no further argument or evidence to submit and the Board should immediately  proceed with adjudication of the appeal.  Thus, the Board finds that there is no reason to believe that remanding for said records would result in any advantage to the appellant and such remand is not necessary.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).    

Furthermore, while the AOJ attempted to afford the Veteran VA examinations in connection with his claims, he advised that he would be unable to attend such examinations as he was in a nursing home.  Consequently, any evidence that would have been obtained as a result of such examinations may not be considered herein.

Neither the appellant nor her representative has raised any other issues with the duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott, supra to duty to assist arguments); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In light of the foregoing, the Board finds that VA's duties to notify and assist have been satisfied.  Thus, appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Analysis

A.  Service Connection Claims

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and psychoses, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  According to 38 C.F.R. § 3.384, the term "psychosis" includes a brief psychotic disorder; delusional disorder; psychotic disorder due to a medical condition; psychotic disorder, not otherwise specified (NOS); schizoaffective disorder; schizophrenia; schizophreniform disorder; shared psychotic disorder; and substance-induced psychotic disorder.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to an herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during service.  38 U.S.C.A. § 1116(f).  

If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected even though there is no record of such disease during service.  38 C.F.R. §  3.309(e).  The diseases listed at 38 C.F.R. § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 38 C.F.R. § 3.307(a)(6)(ii).  As relevant to the instant case, dementia is not included in the list of diseases acknowledged to be presumptively related to exposure to herbicide agents.

Notwithstanding the foregoing presumption, a veteran is not precluded from establishing service connection with proof of direct causation.  38 U.S.C.A. 
§ 1113(b); Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  

Service connection may be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.310 (a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.   

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

	i.  Bilateral Hip Arthritis 

The appellant asserts that the Veteran had bilateral hip arthritis that was caused by (a) an in-service plane crash; (b) arthritis that spread from his service-connected spinal disabilities; and/or (c) pain due to service-connected CAD with prior myocardial infarctions.

As an initial matter, the Board finds that the competent evidence of record confirms the Veteran had arthritis in his left hip during his lifetime.  Specifically, in March 2017 a VHA expert in orthopaedic surgery found that the Veteran had left hip arthritis and that diagnosis is supported by private treatment records.  Regarding the right hip, the expert's March 2017 opinion is unclear as to the presence of such disorder, but the Board will resolve reasonable doubt in the appellant's favor that such disorder existed during the Veteran's life.  Thus, the remaining question is whether the Veteran's bilateral hip disorder was related to his military service.

The Veteran's STRs do not document any reported hip injury and he denied any hip problems at the time of his separation.  Additionally, there is no evidence, lay or medical, that the Veteran's bilateral hip arthritis manifested to a compensable degree within one year of his separation from service.  Accordingly, to establish service connection, there must be probative evidence linking the Veteran's bilateral hip disorder with his military service.  Upon review of the evidence, the Board finds the preponderance of the evidence is against the claim.

In this regard, as the medical evidence of record was insufficient to decide the claim, the Board sought an expert medical opinion in November 2016.  In the request for the opinion, the Board outlined the appellant's contentions as to the etiology of the Veteran's bilateral hip disorder.  In March 2017, the requested opinion was provided by a physician who acts as a diplomate to the American Board of Orthopaedic Surgery and who also holds a Master's in Public Health.  After reviewing the evidence of record and noting the presence of a current disability, the expert opined that there is no "evidence that would support that [the Veteran's] hip degenerative arthritis (on either side) was either caused by or aggravated by service."  In support thereof, the expert noted that the Veteran reported neck and back problems at the time of separation, but did not report any hip pain.  Additionally, he noted the Veteran's STRs were silent for an actual hip injury.  Ultimately, he opined that given the fact that the Veteran did not report any hip problems during service, despite the fact that he did report other orthopedic problems therein, and the fact that he was at an advanced age when arthritis manifested in hips, it was less likely than not that the Veteran had any hip pathology, including arthritis, that was caused or incurred in service.

Subsequently, in April 2017, the Board sought an addendum opinion from the expert and asked him to provide an opinion as to whether the Veteran's service-connected disabilities caused or aggravated his bilateral hip disorder.  The expert provided an addendum opinion in April 2017, at which point he again noted his review of the medical and lay evidence of record relating to the Veteran's bilateral hips.  Thereafter, he opined that the Veteran's bilateral hip disorder was not caused or aggravated by his service-connected spine disorders or CAD.  Initially, the expert noted that arthritis of the hip does not spread from other joints like a cancer and while ankylosis of the hip could impact a spinal disorder, there was no evidence of hip ankylosis.  The expert next observed that, despite the close proximity between the Veteran's hip and spine disorders, the presence of arthritis in both locations was coincidental and fairly common.  Finally, the examiner stated that "the fact that [the Veteran] had cervical and/or thoracolumbar and/or myocardial disease has no effect or bearing on his level of severity of hip joint related degenerative disease."

The Board finds that the opinion of the March 2017/April 2017 VHA expert provided after reviewing the claims file and the appellant's lay assertions is highly probative as it reflects consideration of all relevant facts and the expert provided a detailed rationale for the conclusion reached.  See Nieves-Rodriguez, supra; Stefl, supra.  Importantly, there is no medical opinion of record to the contrary.

To the extent the appellant believes that the Veteran had a bilateral hip disorder that was related to service or a service-connected disability, as a lay person, she has not shown that she has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of arthritis is a matter not capable of lay observation, and requires medical expertise to determine.  Accordingly, her opinion as to the diagnosis or etiology of the Veteran's bilateral hip disorder is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his ultimately diagnosed hip disorder is a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the Veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  The Board finds the opinion of the VHA expert to be significantly more probative than the appellant's lay assertions.  

In summary, the Board finds that a bilateral hip disorder, to include arthritis, is not shown to be causally or etiologically related to any disease, injury, or incident during service or caused or aggravated by a service-connected disability.  Consequently, service connection for such disorder is not warranted.   

In reaching the above conclusion, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the appellant's claim, that doctrine is not applicable to this claim.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.   

	ii.  Dementia

The appellant contends that the Veteran suffered from dementia that was caused or aggravated by his service-connected CAD.

Private treatment records dated in October 2010 document a diagnosis of vascular dementia second to a cerebral vascular accident as well as "vascular dementia, rule out dementia due to Alzheimer's...."  Thereafter, in November 2011, Dr. S.B. reported that the Veteran's "[h]istory [was] significant for dementia with likely significant vascular components."  She further observed that "MRI imaging of the brain [in] March...2007, demonstrated significant ventricular enlargement in the ex vacuo pattern, two lacunar infarcts in the right cerebellar hemisphere and a right external capsule infarction."

Most recently, in March 2013, Dr. J.O. observed that the Veteran suffered from CAD, cerebrovascular disease, dementia, and peripheral artery disease.  He opined that "arteriovascular atherosclerotic disease is undoubte[d]ly the common cause of all of these maladies (and their sequelae)...."  He further opined that, since CAD, cerebrovascular disease, and peripheral vascular disease are all caused by the same atherosclerotic process, it is logical that the Veteran's dementia was caused by the same process that caused his CAD, to wit, herbicide agents. 

After a careful review of the record, the Board finds that the evidence of record is at least in equipoise as to whether the Veteran's dementia was caused or aggravated by his service-connected CAD or his exposure to herbicide agents in service.  In this regard, the Board finds the Veteran's treating physicians' assessments to be highly probative as they have treated the Veteran since the onset of his disability, allowing them to fully understand the nature of his particular type of dementia and his relevant medical history.  Moreover, while there is some evidence of record to suggest that the Veteran suffered from Alzheimer's disease as opposed to dementia, the Board will resolve reasonable doubt in the appellant's favor, especially in light of the fact that the Alzheimer's diagnosis was not confirmed and appears to have just been carried over from a one-time suggestion that such disorder be ruled out as a cause of the Veteran's symptoms.  Finally, there is no medical opinion of record to support a finding that the Veteran's dementia was not caused or aggravated by an element of his service or a service-connected disability; indeed, there is an opinion to the contrary.

Therefore, based on the analysis above and resolving all doubt in the appellant's favor, the Board finds that service connection for dementia is warranted.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.

B.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Staged ratings are appropriate whenever the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by the Veteran, as required by Schafrath, supra.  

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, are expected in all instances.  38 C.F.R. § 4.21.

In general, all disabilities, including those arising from a single disease entity, are rated separately, and all disability ratings are then combined in accordance with 38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disability.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994). 

The basis of disability evaluation is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10. 

	i.  Disabilities of the Spine

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence or deformity of structures or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by the visible behavior in undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. § 4.40.  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the United States Court of Appeals for Veterans Claims (Court) held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of disability reside in reductions of normal excursion of movements in different planes.  Inquiry will be directed to more or less than normal movement, weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually painful, unstable or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  When 38 C.F.R. § 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis contexts, the Board should address its applicability.  Burton v. Shinseki, 25 Vet. App. 1, 5 (2011); see also Correia v. McDonald, 28 Vet. App. 158 (2016).  

Degenerative arthritis established by x-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71a, DC 5003.  DC 5003 provides that when limitation of motion due to arthritis is noncompensable under the appropriate diagnostic code, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under DC 5003.  In the absence of limitation of motion, DC 5003 provides for a 10 percent rating with x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups.  A 20 percent rating under DC 5003 requires involvement of two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations. 

Throughout the pendency of the appeal, the Veteran's spine disabilities were rated pursuant to DC 5237 (lumbosacral or cervical strain), which is rated under the General Rating Formula for Disease and Injuries of the Spine (General Rating Formula).  Ratings under the General Rating Formula are made with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

The General Rating Formula provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.  A 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine to 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Finally, a 100 percent rating is assigned for unfavorable ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be separately evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.)  For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3):  In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4):  Round each range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6):  Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

IVDS (preoperatively or postoperatively) may be evaluated under either the General Rating Formula or under the IVDS Rating Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The IVDS Rating Formula provides that a 10 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months and a 20 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months.  A 40 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months.  A 60 percent evaluation is warranted when there are incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  Note (1) provides that an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician. 

As will be fully explained below, the Veteran's back disability also involves lumbar radiculopathy of the left leg.  DC 8520 addresses the sciatic nerve.  A 10 percent rating is warranted for mild incomplete paralysis.  A 20 percent rating is warranted where there is moderate incomplete paralysis.  A 40 percent rating is for application where there is moderately severe incomplete paralysis.  A 60 percent rating is warranted where there is severe incomplete paralysis with marked muscular atrophy.  38 C.F.R. § 4.124a, DC 8520. 

The words "moderate" and "severe" are not defined in 38 C.F.R. §§ 4.120-4.124a.  In applying the schedular criteria for rating peripheral nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. 
§ 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.

		a.  Evidence Related to the Spine and Neurologic Abnormalities

Initially, the Board observes that the appeal period before the Board begins on February 8, 2011, the date VA received the Veteran's claim for an increased rating for his neck and back disabilities, plus the one-year look-back period.  Gatson v. Shinseki, 605 F.3d 979, 982 (Fed. Cir. 2010).  However, if the increase became ascertainable more than one year prior to the date of receipt of the claim, then the proper effective date would be the date of claim. See generally Harper v. Brown, 10 Vet. App. 125 (1997).

The pertinent evidence of record related to the Veteran's spinal disabilities during the appeal period is sparse.  In this regard, in March 2011, VA attempted to schedule the Veteran for physical examinations to determine the severity of his service-connected neck and back disabilities.  Unfortunately, due to the severity of the Veteran's overall health at that time, he was unable to attend the examination.  Consequently, any evidence that would have been obtained as a result of such examination may not be considered herein.

Nevertheless, the record does contain medical evidence from the Veteran's nursing home (Patriots Colony Convalescent Center (Patriots)) as well as lay statements from the Veteran and the appellant.  Specifically, records from Patriots show that, in July 2010, the Veteran was suffering from spinal stenosis that caused bilateral lower and upper extremity contractures, leg cramps, and LLE radiculopathy.  Thereafter, January 2011 records indicate that the Veteran was unable to stand or walk and required a stretcher for transport, total assistance with activities of daily living, and skilled nursing care on a daily basis.  At that time he also had "limited range of motion of the lumbar, thoracic, and cervical spine[;]" he was able to sit up in a wheelchair.  In October 2012, the Veteran was noted to have full upper and lower extremity strength on the right side of his body with symmetrical deep tendon reflexes (DTRs).  He had reduced sensation to touch and increased reflexes in his left-sided upper and lower extremities as well as the inability to make a fist with his left hand.  By February 2013, there was evidence that the Veteran was bedridden due to health issues and orthopedic limitations, including IVDS and arthritis.  The lay evidence of record includes reports from the Veteran and the appellant that his spinal disabilities severely impacted his freedom of movement. 

As the limited medical evidence of record was insufficient to decide the claim, the Board sought an expert medical opinion from an orthopedic surgeon in November 2016.  In the request for the opinion, the Board outlined the appellant's contentions as to the severity of the Veteran's spinal disabilities, his general treatment history from February 2011 to April 2013, and VA's definition of ankylosis and unfavorable ankylosis.  Regarding the opinion to be obtained, the Board sought clarification as to whether:  (a) it was at least as likely as not that the Veteran's spinal stenosis and/or IVDS were caused or aggravated by his service-connected low back strain or his military service; (b) it was at least as likely as not that the Veteran's service-connected cervical and/or lumbar spine disorders resulted in functional loss that more nearly approximated favorable or unfavorable ankylosis; and (c) it was at least as likely as not that the Veteran's spine disabilities resulted in neurological abnormalities.  

In March 2017, the requested opinion was provided by a physician who acts as a diplomate to the American Board of Orthopaedic Surgery and who also holds a Master's in Public Health (referenced above in relation to the claim for service-connection for a bilateral hip disorder).  He noted an extensive review of the Veteran's medical records from Patriots as well as the historical records related to the Veteran's service-connected disabilities.  Based on this review and his medical expertise, the expert opined that it was at least as likely as not that the Veteran's lumbar spinal stenosis and IVDS began during his military service.  In support thereof, the examiner noted the Veteran's in-service injury from a jet crash and, while x-rays were normal at his time of discharge, "the long history of back pain with numbness in the back and in the foot/toe region is consistent with injury to his lumbar disc with likely spinal stenosis that would only be seen on an MRI..." making the negative x-ray of the spine irrelevant as to the presence of IVDS.

As to the presence of ankylosis or functional loss that more nearly approximated favorable or unfavorable ankylosis, the expert provided a negative opinion.  Specifically, he noted that, while narrowing of the disc spaces with spondylosis features were present on x-ray in both the cervical and lumbar spine, there was no evidence of ankylosis or actual fusion at any single level of his spine.  He went on to note that "true" ankylosis "generally only occurs in the setting of spinal fusion surgery, or with congenital deformity such as failure of segmentation, or with seronegative spondyloarthropathy such as ankylosing spondylitis, or with other specific disorders such as diffuse idiopathic skeletal hyperostosis."  In this case, the examiner could find no evidence of such conditions and the evidence available revealed a non-ankylosed condition.  Ultimately, even having considered the functional effects of the Veteran's spinal conditions as evidenced by his extensive and careful review of the record, the examiner opined that there was "no degree of ankylosis...in the cervical or thoracolumbar spine."

Regarding neurological abnormalities, the examiner initially opined that it was at least as likely as not that the Veteran's LLE radiculopathy was related to his lumbar spine disability.  In support thereof, the expert acknowledged the Veteran's subjective reports of foot numbness and numbness of the back along with chronic pain and objective evidence of lumbar disc herniation.  The expert further stated that there was no evidence to support service-connected contractures in the upper and/or lower extremities or bladder incontinence associated with the Veteran's service-connected spinal disabilities.  Instead, the examiner found that it was more likely that the Veteran's spasticity and incontinence of the bowel and/or bladder was due to a nonservice-connected stroke or dementia.

      
b.  Analysis - Neck Disability

The Board finds that a rating in excess of 20 percent for the Veteran's neck disability is not warranted.  In this regard, a 30 percent disability rating is assigned for forward flexion of the cervical spine to 15 degrees or less or favorable ankylosis of the entire cervical spine, and a 40 percent disability rating is assigned for unfavorable ankylosis of the entire cervical spine.  Thus, to establish entitlement to a higher rating, there would need to be evidence that the Veteran's cervical spine forward flexion was limited to 15 degrees or less or that he had some form of ankylosis of his cervical spine.  

Initially, while there is lay and medical evidence that the Veteran had limited motion of the cervical spine, there is no indication that such was limited to 15 degrees or less, nor is there evidence that any functional loss of the cervical spine would more nearly approximate limitation of flexion to 15 degrees or less.  Additionally, the VHA expert opined there was no evidence to support a finding of cervical ankylosis, to include in radiographic imaging.  Notably, the Board specifically instructed the orthopedist to consider whether, even in the absence of radiographic imaging, the Veteran's cervical spine functional loss more nearly approximated favorable or unfavorable ankylosis; he nevertheless found there was no evidence of ankylosis.  

Here, the Board acknowledges the appellant's representative's January 2016 argument that the Veteran should be awarded a 100 percent rating due to unfavorable ankylosis of the entire spine that caused difficulty in walking because of limited line of vision.  However, as noted by the Board in the November 2016 request for an expert opinion and as noted above, for VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in, amongst other things, difficulty walking because of limited vision.  In this case, while there is arguably evidence that the Veteran had difficulty walking due to his spinal disabilities, there is neither objective nor subjective evidence that his cervical spine or his entire spine were fixed in flexion or extension.  To the contrary, after reviewing VA's definition of unfavorable ankylosis, the March 2017 VHA expert opined that no such condition was present, even in consideration of functional loss.

Ultimately, while the record does contain statements regarding limitation of standing, moving, and walking, there is no evidence that repetitive use resulted in additional limitation of motion, let alone ankylosis of the cervical spine.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 15 degrees or less, ankylosis of the cervical spine, or unfavorable ankylosis of the complete spine.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995); Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent under DC 5237.

In addition, the record does not reflect, and the appellant does not contend, that the Veteran suffered from incapacitating episodes of cervical disc disease requiring bed rest prescribed by a physician and treatment by a physician, nor has the Veteran been diagnosed with IVDS of the cervical spine.  Thus, the provisions of the IVDS Formula would not result in a higher rating for his cervical spine disability.  38 C.F.R. § 4.71a, DC 5237.

		c.  Analysis - Back Disability

Historically, the Veteran's low back strain has been rated under DC 5237 and has been rated as 20 percent disabling.  The Board finds that a rating in excess of 20 percent for the Veteran's back disability is not warranted under DC 5237.  In this regard, a 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine to 30 degrees or less; or, where there is favorable ankylosis of the entire thoracolumbar spine.  In this case, while there is lay and medical evidence that the Veteran had limited motion of the lumbar spine, there is no indication that such was limited to 30 degrees of forward flexion or less, nor is there evidence that any functional loss of the lumbar spine would more nearly approximate limitation of flexion to 30 degrees or less.  Additionally, the VHA expert opined there was no evidence to support a finding of lumbar ankylosis, to include in radiographic imaging.  As noted above, the Board specifically instructed the orthopedist to consider whether the Veteran's lumbar spine functional loss more nearly approximated favorable or unfavorable ankylosis; he nevertheless found there was no evidence of ankylosis.  

As also noted above, the Board finds that a 100 percent rating is not warranted as there is neither objective nor subjective evidence that his thoracolumbar spine or his entire spine were fixed in flexion or extension.  To the contrary, the March 2017 VHA expert opined that no such condition was present, even in consideration of functional loss.

Ultimately, while the record does contain statements regarding limitation of standing, moving, and walking, there is no evidence that repetitive use resulted in additional limitation of motion, let alone ankylosis of the lumbar spine.  Therefore, the Board finds that such factors do not result in functional loss more nearly approximating flexion limited to 30 degrees or less, ankylosis of the lumbar spine, or unfavorable ankylosis of the complete spine.  See DeLuca, supra; Mitchell, supra.  Therefore, the Veteran is not entitled to a rating in excess of 20 percent under DC 5242 for his lumbar spine disability.

However, given the VHA expert's March 2017 opinion that the Veteran also suffered from IVDS that is directly related to his military service, the Board must also consider whether a higher disability rating could be assigned under the General Rating Formula for IVDS Based on Incapacitating Episodes.  In this regard, IVDS may be evaluated under either the General Rating Formula or under the IVDS Rating Formula, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).
Here, a February 2013 letter from an employee of Patriots and other evidence of record indicates that the Veteran moved to the nursing home in November 2009 and that he was bedridden for several years prior to his death "due to health issues and orthopaedic limitations including intervertebral dis[c] syndrome and arthritis."  The letter further indicates that the Veteran's care since 2009 included treatment ranging from physical therapy and pain management to treatment from an orthopedic and spine center.  Thus, while specific treatment records have not been associated with the record, there is evidence to suggest that the Veteran experienced incapacitating episodes under VA regulations.  Therefore, resolving all reasonable doubt in the appellant's favor, for the entire appeal period, the evidence suggests that the Veteran suffered from acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment from a physician.  

To warrant a rating in excess of 20 percent for IVDS based on incapacitating episodes, the Veteran must have experienced episodes having a total duration of at least four weeks but less than six weeks (40 percent rating) or at least six weeks (60 percent rating) during a 12 month period.  In this case, the evidence suggests that the Veteran was confined to his bed for years.  Indeed, there is an indication that he experienced sores related to his limited movement and required bracing to keep his body in a specific formation that did not cause pain while he was so confined.  Unfortunately, there is no evidence to qualify the reason for the Veteran's bedrest or to quantify the periods for which said rest could be specifically associated with his service-connected lumbar IVDS.  Again, the Board is beholden to both the lack of contemporaneous records and the benefit of the doubt rule.  Thus, resolving all benefit of the doubt in the appellant's favor, the Board finds that for the entire appeal period, the Veteran's lumbar spine IVDS most nearly approximated the criteria for a 60 percent disability rating based on incapacitating episodes totaling at least six weeks in a 12 month period.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (holding that when it is not possible to separate the effects of the service-connected condition from a nonservice-connected condition, 38 C.F.R. § 3.102 requires that reasonable doubt on any issue be resolved in the appellant's favor, and that such signs and symptoms be attributed to the service-connected condition).

The 60 percent rating assigned herein under the IVDS Rating Formula shall replace the previous 20 percent rating assigned under the General Rating Formula as combining the two ratings would constitute impermissible pyramiding as the Veteran would be compensated twice for the same symptomatology.  See 38 C.F.R. § 4.14; Esteban, supra.  In this regard, the sole objective and subjective symptomatology available upon which to decide the severity of the Veteran's lumbar spine symptomatology is the fact that he was confined to a bed.  The Court has held that the assignment of a particular DC is "completely dependent on the facts of a particular case."  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In this case, the IVDS Rating Formula is more appropriate and advantageous than the General Rating Formula based on the Veteran's relevant medical history during the appeal period, which predominantly documents symptomatology rated under the IVDS Rating Formula, specifically, confinement to a bed.  Based on the foregoing, the Board finds that the application of the IVDS Rating Formula is appropriate under the facts of this case.  See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

		d.  Analysis - Neurological Abnormalities

The Board finds that the evidence of record demonstrates that the Veteran had mild LLE radiculopathy related to his service-connected back disability during the entire appeal.  As noted above, the March 2017 VHA expert opined that it is at least as likely as not that the Veteran's left lower extremity radiculopathy was caused by his service connected degenerative disc disease and IVDS based on the Veteran's history of left foot numbness, back numbness, and radiating pain.  Indeed, the above-cited private treatment record from October 2012 documents the Veteran's reduced sensation to touch in his LLE and a July 2010 private treatment record documents the presence of LLE radiculopathy.

With regard to the initial rating, the Board finds that the Veteran's LLE radiculopathy warrants no more than a 10 percent rating as his symptoms were manifested by no more than mild sensory and functional impairment, which more nearly approximates a mild disability of the sciatic nerve.  In this regard, the evidence shows subjective complaints of low back pain radiating to the left side, but the Veteran had full strength and symmetrical DTRs in October 2012.  Therefore, the Board finds that the Veteran's functional impairment of the LLE was no more than mild and a rating in excess of 10 percent is not warranted.

The Board finds that the Veteran's spinal disabilities do not result in any objective neurologic abnormalities aside from LLE radiculopathy, to include incontinence, or radiculopathy to the right lower extremity.  In this regard, while the Veteran reported experiencing occasional bowel and bladder incontinence in an April 2011 letter and he was noted to have bilateral upper and lower extremity contractures in January 2011, the VHA expert opined that such were unrelated to his spinal disabilities.  Instead, he suggested that these were symptoms of the Veteran's dementia and his history of right-sided strokes.  Additionally, in October 2012, the Veteran was noted to have full upper and lower extremity strength on the right side of his body.  Therefore, absent evidence of objective neurologic abnormalities of bladder or bowel incontinence, or right lower extremity radiculopathy that are related to the Veteran's spinal disabilities, the Board finds that separate ratings for such conditions are not warranted.

	ii.  CAD

As an initial matter, the Board acknowledges that the Veteran's February 2011 claim for an increased rating was filed within one year of the November 2010 rating decision that granted service connection for CAD.  However, the filing appears to have actually been a claim for service connection for dementia that was construed by the AOJ as a claim for an increased rating.  Specifically, the filing stated "the doctor states there is a vascular component to cognitive decline.  Since the rating is for a heart condition, please consider this for service connection."  The Veteran did not report that he was disagreeing with the November 2010 rating decision and the document does not otherwise meet the requirements of a notice of disagreement as outlined in 38 C.F.R. § 20.201 (2010), (2016).  Accordingly, the Board finds that the claim is properly before the Board as one for an increased rating, not for an increased initial rating.  In this regard, the appeal period before the Board begins on February 8, 2011, the date VA received the claim for an increased rating, plus the one-year look-back period.  Gatson, supra.  

The Veteran was granted service connection for CAD and awarded a disability rating of 10 percent, effective February 23, 2010.  The appellant contends that, prior to his death, the Veteran's disability was more severe than is reflected in the 10 percent rating.  Additionally, in a January 2016 appellate brief, the appellant's representative argued that a minimum 60 percent rating was warranted, but a 100 percent rating was more fitting.  In this vein, the representative has asserted that the Veteran's death certificate provides proof of the severity of his CAD in the years leading to his death.  Specifically, the death certificate lists CHF as a consequence of cardiovascular disease as underlying causes of death; the conditions were noted to have existed for "years[.]"  

Pertinent to the evaluation of heart disabilities, one MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used. 

The Veteran's CAD is rated under DC 7005 pertaining to arteriosclerotic heart disease (CAD).  Such provides a 10 percent disability rating when a workload of greater than 7 METs but not greater than 10 METs result in dyspnea, fatigue, angina, dizziness, or syncope, or; continuous medication is required.  A 30 percent disability rating when a workload of greater than 5 METs but not greater than 7 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  A 60 percent rating is warranted where there is more than one episode of acute congestive heart failure in the past year, or workload of greater than 3 METs but not greater than 5 METs results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted where there is chronic CHF, or workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or left ventricular dysfunction with an ejection fraction of less than 30 percent.

Evidence relevant to the severity of the Veteran's CAD is limited.  Indeed, much of the available evidence regarding the Veteran's CAD is in the one-year look back period and indicates, that at that point, the Veteran's cardiac condition was stable, with no shortness of breath and a regular rate and rhythm.  Additionally, a September 2010 record specifically states that the Veteran did not have CHF.  Aside from these limited records, the only other information as to the severity of the Veteran's CAD is his April 2013 death certificate, which, as noted, lists the presence of CHF caused by cardiovascular disease for a period of years.

Based on the foregoing, and resolving all reasonable doubt in the Veteran's favor, the Board finds that a 100 percent rating is warranted during the entire appeal period.  As above, the limited evidence of record supports the position that the Veteran suffered from CHF for the years leading up to his death; the presence of such condition for a period of years can be considered chronic.  As such, the Board finds that an increased 100 percent rating is warranted for service-connected CAD.  
Regarding the effective date of the award, the Board has again resolved reasonable doubt in the appellant's favor to assume that the Veteran likely had chronic CHF prior to his claim for an increased rating and thus, the later of the date of onset and the date of his claim is the date of his claim.  See generally 38 C.F.R. 3.400; Harper, supra.  This is especially advantageous to the appellant in light of the fact that evidence from the year prior to the date of claim shows that the Veteran was not experiencing CHF up to October 2010.  However, given the vague description in the death certificate that the Veteran had CHF for "years" prior to his death, the Board is left without a clear ascertainable date that the Veteran's CAD increased in severity.  As such, the Board shall resolve doubt in the appellant's favor that chronic CHF manifested in the year prior to the Veteran's claim and will assign an effective date of the date of claim.  Id.

	iii.  Other Considerations

In reaching its conclusions, the Board acknowledges the appellant's belief that the Veteran's neck, back, neurological abnormalities, and CAD are more severe than the current disability ratings reflect.  The Board must consider the entire evidence of record when analyzing the criteria laid out in the rating schedule.  While the Board recognizes that the Veteran and the appellant are competent to provide evidence regarding the Veteran's symptomatology during his life, they are not competent to provide an opinion regarding the severity of his symptomatology in accordance with the rating criteria.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  The Board finds the medical evidence in which professionals with medical expertise examined the Veteran's medical records, acknowledged his reported symptoms, and described the manifestations of such disabilities in light of the rating criteria to be more persuasive than the lay reports regarding the severity of such conditions.

The Board has considered whether staged ratings under Hart, supra, are appropriate for the Veteran's service-connected neck, back, neurological abnormalities, and CAD; however, the Board finds that his symptomatology was stable throughout the period on appeal.  Therefore, assigning staged ratings for his neck, back, neurological abnormalities, and CAD is not warranted.

Neither the appellant nor her representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record); see also Rice v. Shinseki, 22 Vet. App. 447 (2009).

Ultimately, the Board finds that a 60 percent rating, but no higher, for IVDS of the lumbar spine is warranted effective February 8, 2011, but no earlier; a separate 10 percent rating, but no higher, for LLE radiculopathy is warranted effective February 8, 2011, but no earlier; and a 100 percent rating for CAD is warranted effective February 8, 2011, but no earlier.  However, the preponderance of the evidence is against a rating in excess of 20 percent for limitation of motion of the neck with pain, a rating in excess of 60 percent for lumbar IVDS, a rating in excess of 10 percent for LLE radiculopathy, and a separate rating for other neurological disorders.  Therefore, the benefit of the doubt doctrine is not applicable except as has been applied to the ratings assigned herein, and the appellant's claims for increased ratings are otherwise denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 4.3, 4.7. 

C.  SMC

SMC at the aid and attendance rate is payable when the veteran, due to service-connected disability, has suffered the anatomical loss or loss of use of both feet or one hand and one foot, or is blind in both eyes, or is permanently bedridden or so helpless as to be in need of regular aid and attendance.  38 U.S.C.A. § 1114(l); 38 C.F.R. §§ 3.350, 3.352(a).

Determinations as to the need for aid and attendance must be based on actual requirements of personal assistance from others.  In making such determinations, consideration is given to such conditions as:  inability of the claimant to dress or undress himself/herself or to keep himself/herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which, by reason of the particular disability, cannot be done without aid; inability of the claimant to feed himself/herself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect the claimant from the hazards or dangers inherent in his/her daily environment.  

"Bedridden" will be a proper basis for the determination, and is defined as that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that the claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater-or-lesser part of the day to promote convalescence or cure will not suffice.  It is not required that all of the disabling conditions enumerated above be found to exist before a favorable rating may be made.  The particular personal functions which the claimant is unable to perform should be considered in connection with his/her condition as a whole.  It is only necessary that the evidence establish that the claimant is so helpless as to need regular aid and attendance, not that there be a constant need.  38 C.F.R. § 3.352(a).  Determinations that the Veteran is so helpless, as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  Id.

The performance of the necessary aid and attendance service by a relative of the claimant or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

When all the evidence is assembled, the Secretary is then responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

The Veteran filed his claim seeking SMC on June 16, 2011; however, such claim was implicit in his February 8, 2011, claim for an increased rating.  By virtue of this decision, service connection was then in effect for dementia, which is not yet rated; degenerative arthritis of the neck evaluated as 20 percent disabling; bursitis of the right shoulder evaluated as 20 percent disabling; low back strain with IVDS evaluated as 60 percent disabling; LLE radiculopathy evaluated as 10 percent disabling; a hiatal hernia rated as 10 percent disabling; CAD rated as 100 percent disabling; and high frequency hearing loss, cholecystectomy, and paresthesia in the left great toe, all rated as non-compensable.  By virtue of this decision, he has been in receipt of a total combined 100 percent disability rating as of February 8, 2011.

In support of his claim, the Veteran submitted a June 2011 Medical Statement for Aid and Attendance; however, the form was not signed by a physician.  The statement indicated that the Veteran was unable to walk, handle his hygiene needs independently, care for his own needs of nature, travel, or leave his home unassisted; he required nursing care and was noted to be confined to his bed.  He was able to feed himself, sit up independently, and he was not blind.

The record also contains a January 2011 letter from Family Nurse Practitioner (FNP) E.N. who noted that, due in part to his service-connected lumbar spine, the Veteran required total assistance with activities of daily living and skilled nursing care on a daily basis.  She further observed that the Veteran was unable to stand or walk, and he was dependent on a Hoyer lift for transfers; his sole options were to sit in a wheelchair or chair or lie in a bed and had to use a special brace to help with pain from his spinal stenosis.  Finally, FNP E.N. noted that it had "become impossible to transport [the Veteran] anywhere except by stretcher due to his significant health problems and issues with pain control."  

Based on the foregoing, in November 2016 the Board sought an expert opinion from a VHA orthopedist as to whether the Veteran's service-connected disabilities confined him to a nursing home and required the aid and attendance of another person.  After reviewing the available medical evidence and lay statements, the expert opined that it was "impossible for [him] to say without resorting to speculation that the [Veteran's] service[-]connected lumbar back and left lumbar radiculopathy or his service[-]connected cervical spine spondylosis alone would have led to the [V]eteran requiring daily care."  In deliberating his position, the examiner noted the Veteran had severe back pain which required narcotic use and surgical repair and that such condition likely lead to some degree of the Veteran's need for assistance.  The Board notes, however, that the expert failed to consider the Veteran's other service-connected conditions, primarily his CAD, in rendering this opinion.  Moreover, by virtue of this decision, the Veteran has been service-connected for dementia.  Notably, in rendering his opinion, the examiner specifically opined that these conditions likely contributed greatly to the Veteran's need for continual aid.  Specifically, he stated that the Veteran's right sided infarcts and middle cerebral artery disease and dementia were significant disabilities that would contribute to the Veteran's limitations in daily activities and the need for regular aid due to his homebound condition.  Ultimately, the only nonservice-connected condition the expert opined contributed to the Veteran's need for aid and attendance was his bilateral hip disorder and stroke.

In the instant case, the evidence of record, including the January 2011 letter from FNP E.N. and the March 2017 VHA expert opinion, clearly shows that the Veteran was unable to care for himself and meet the daily needs of maintaining his personal hygiene, and protecting himself from the hazards or dangers inherent in his daily environment.  Rather, the primary question is whether the Veteran's need for aid and attendance is due to his service-connected disabilities or nonservice-connected disabilities.  

In this regard, the Board recognizes that the Veteran had bilateral hip arthritis, which affected his ability to function independently, that has been found to not be caused by or related to his service or his service-connected disabilities.  However, the record shows that the Veteran would still require the aid and attendance of another person for his activities of daily living due to his spinal disorders and LLE radiculopathy, which necessitated the use of wheelchair, stretcher, and Hoyer lift.  

Moreover, while the expert opined it was not possible to say without resorting to speculation as to whether the Veteran's need for aid and attendance was due to solely to his service-connected conditions, one of the condition, dementia, that he noted as contributing significantly to the Veteran's need for aid and attendance has since been service-connected and another condition, CAD with myocardial infarcts, already was service-connected at the time the opinion was rendered.  

The Board also finds it significant that the Veteran and the appellant both competently reported during the appeal period that his service-connected disabilities severely impaired the Veteran's activities of daily living.  

Ultimately, it appears that the medical evidence is at least in relative equipoise as to whether the Veteran's service-connected disabilities as opposed to his nonservice-connected disabilities necessitated the need for aid and attendance.  In such situations, a decision favorable to the appellant is mandated by 38 U.S.C.A. 
§ 5107(b).

Therefore, after considering the totality of the evidence, the Board finds that the Veteran, as a result of his service-connected disabilities, was so helpless as to have been in need of regular aid and attendance, which required care or assistance on a regular basis to protect him from the hazards or dangers inherent in his daily environment.  Under the circumstances, when resolving all doubt in the appellant's favor, the Board finds that the criteria for SMC based on the need for regular aid and attendance benefits have been met.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.  

The Board notes that the appellant is also seeking SMC based on the Veteran being housebound prior to his death.  However, as SMC based on the need for aid and attendance is a higher benefit, this matter is rendered moot.  38 C.F.R. § 3.351(d).  Additionally, the Board has considered whether the Veteran, as a result of service-connected disabilities, has suffered disabilities under conditions that would entitle him to two or more of the SMC rates provided at 38 U.S.C.A. § 1114 (l) - (n), such that entitlement to an SMC-o award would be warranted.  However, the evidence does not support a finding that the Veteran suffered the anatomical loss or loss of use of both feet, hands, arms, legs in any manner; one hand and one foot in any manner; one arm and one leg in any manner; blindness in both eyes in any manner; or the anatomical loss of both eyes; as such, there is no indication that two SMC awards under 38 U.S.C.A. § 1114(l)-(n) are warranted.  Thus, entitlement to a higher award under SMC-o is also unwarranted.


ORDER

Service connection for a bilateral hip disorder is denied.

Service connection for dementia is granted,

A rating in excess of 20 percent for degenerative arthritis of the cervical spine is denied.

As of February 8, 2011, but no earlier, a 60 percent rating, but no higher, for low back strain with IVDS is granted, subject to the laws and regulations governing the payment of monetary awards.

As of February 8, 2011, but no earlier, a 10 percent rating, but no higher, for LLE radiculopathy is granted, subject to the laws and regulations governing the payment of monetary awards.

As of February 8, 2011, but no earlier, a 100 percent rating for CAD is granted, subject to the laws and regulations governing the payment of monetary awards.

As of February 8, 2011, but no earlier, SMC based on the need for regular aid and attendance is granted, subject to laws and regulation applicable to payment of VA monetary benefits.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


